Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is a Non-Final Office action based on the 15/429102 application RCE filed on 12/16/2020 and arguments filed 12/02/2020.
Claims 1-6, & 8-12 are pending and have been fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claim 1, this section of the newly amended section of claim 1 is still unclear:
“automated analysis machine comprising a programmable control unit configured to control execution of the method comprising:”

For a computer-implemented claim limitations, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b)(b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)).
Also see: See Federal Register Notice dated 01/07/2019.
https://www.federalregister.gov/documents/2019/01/07/2018-28283/examining-computer-implemented-functional-claim-limitations-for-compliance-with-35-usc-112.
In applicant’s arguments dated 12/02/2020- they cite sections of the specification which say that, “appropriate software,” is used for these purposes, but this is not enough to allow one of ordinary skill in the art to make and use the invention without undue experimentation. As there is a clarity issue with respect to applicant instantly claiming, “a programmable control unit,”  no further 112 written description or scope rejections are made at this time, as it is not clear what applicant intends to claim, and if they are actually attempting to claim a concrete programmed structure, or if instead they are only trying to claim that the programming must be a capability of the device(the claim is 
More specifically,” a programmable control unit”  as is instantly claimed in Claim 1. From this section of the claims, it is unclear if the control unit is actually programmed, or if it is only intended to be programmed, and therefore the claim is also unclear.
Please clear up and also point out where in the instant specification there is support for the totality of the claimed programming of the control unit, which as is instantly read, includes:
“taking a first liquid volume VI of the first sample liquid using the pipetting apparatus,
dispensing the first liquid volume VI of the first sample liquid using the pipetting apparatus,
taking a second liquid volume V2 of the first sample liquid using the pipetting apparatus,
dispensing the second liquid volume V2 of the first sample liquid using the pipetting apparatus,
taking a third liquid volume V3 of the second sample liquid using the pipetting apparatus, and
dispensing the third liquid volume V3 of the second sample liquid using the pipetting apparatus,
wherein the third liquid volume V3 relates to the second liquid volume V2 in accordance with the following relationship to compensate for dilution effects in the second liquid volume V2 :
V3 = kl V2 + k2,
where V2 denotes the second liquid volume of the first sample liquid, kl denotes a predetermined liquid-volume-dependent correction factor, k2 denotes a predetermined liquid-volume-independent correction factor, and the correction factor kl is unequal to one; and
the first target vessel and the second target vessel each contain a same amount of an analyte to be analyzed by the automated analysis machine.”

Claim Rejections - 35 USC § 103
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1. Claims 1-6, 8-12 are rejected under 35 U.S.C. 103(a) as being obvious over TAKAHASHI in US 20140193918 in view of CURTIS in US 20030107738 and further in view of HUTTER in US 20140106467.
	With respect to Claim 1, TAKAHASHI et al. teach of a method for using an automatic analyzer and transferring samples adapted to enhance sample/reagent dispensing accuracy, regardless of a difference in sample/reagent dispensing height of a dispensing probe (pipette). When the amount of sample in a sample container is small, tip height "h1" of a sample dispensing probe positioned immediately after it has aspirated the sample decreases below tip height "h'" of the sample dispensing probe positioned immediately before it discharges the sample. The sample in this state takes a concave shape at the tip of the sample dispensing probe positioned immediately before it discharges the sample. When the amount of sample in a sample container is large, tip height "h2" of the sample dispensing probe positioned immediately after it has aspirated the sample increases above the tip height "h'" and the sample takes a convex shape at the tip of the sample dispensing probe positioned immediately before it discharges the sample(abstract).  TAKAHASHI et al. further teach of the automatic analyzer also including a sample dispensing mechanism that dispenses into one of the reaction cells 
CURTIS et al. teach of method and apparatus for measuring, transferring calibrating the measurement of small volumes of liquids. The small volumes of liquid are typically dispensed from liquid delivery devices (transferring samples), the delivery device often having multiple channels to analyze many samples at once. The liquid samples are delivered to one or more cells, typically in a multi-well plate, and positioned in a  See Parker v. Flook, 437 U.S. 584 
	HUTTER et al. teach of a pipetting unit and a method of using the pipetting unit for pipetting a volume V1 of test liquid for carrying out an in vitro diagnostic test are presented. The method comprises dipping a nozzle of a pipetting unit into a test liquid and aspirating a volume V4 of the test liquid larger than the volume V1 required for carrying out the test. The method further comprises dipping the pipetting unit into a wash liquid and dispensing a volume V2 equal or smaller than V4 minus V1 of the test liquid into the wash liquid. The method further comprises dipping the pipetting unit into a reaction liquid and dispensing the volume V1 of test liquid required for the test(abstract). HUTTER et al. also teach of making sure the dispensed volumes(and analytes in the volumves) are equal(paragraph 0014, 0024, & 0026), and taking into account and minimizing dilution effects(paragraph 0028). It would have been obvious to one of ordinary skill in the art to use the method for adjusting the pipetting volume and dilution effects of HUTTER with the methods of TAKASHI and CURTIS due to the need in the art for a pipetting device and method which provides accurate reproducible results (HUTTER, paragraph 0007-0008). 

	With respect to Claims 9-12, TAKAHASHI et al. teach of the sample being blood/sample of a patient(paragraph 001,002, & 0054) and of filling the system with system water(paragraph 0046). 
Response to Arguments
Applicant's arguments filed 02/021/2020 have been fully considered but they are not persuasive. 
The examiner made comments in the Advisory action dated 12/15/2020, however applicant did not amend based on the examiner’s comments. Therefore, the examiner will repeat the comments made in the advisory action:
It is not clear that applicant has adequate support in the specification for the instantly claimed programmable control unit configuration. Applicant points to a section of the specification where they cite, “appropriate software”. This is not sufficient to allow one of ordinary skill to make/use the invention without undue experimentation. Also, it is unclear, since the control unit is claimed as “programmable,” if it is actually programmed in the instant claim, or if it is only capable of being programmed. 
Therefore, the 112, 2nd rejections are maintained and further explained as shown above.
With respect to the prior art, it reads on the instant claim language since the processor/control unit part of the claim is unclear.

With respect to the TAKAHASHI, CURTIS, and HUTTER references, applicant argues that applicant does not disclose or suggest the dilution effects, and also of predetermining correction factors related to dilution of the sample taken in a first manner in order to determine a comparative volume of the sample to be taken in a different manner.  With respect to this, the examiner disagrees as the HUTTER reference teaches the method comprises dipping a nozzle of a pipetting unit into a test liquid and aspirating a volume V4 of the test liquid larger than the volume V1 required for carrying out the test. The method further comprises dipping the pipetting unit into a wash liquid and dispensing a volume V2 equal or smaller than V4 minus V1 of the test liquid into the wash liquid. The method further comprises dipping the pipetting unit into a reaction liquid and dispensing the volume V1 of test liquid required for the test(abstract). HUTTER et al. also teach of making sure the dispensed volumes(and analytes in the volumes) are equal(paragraph 0014, 0024, & 0026), and taking into account and minimizing dilution effects(paragraph 0028).
The newly cited reference on IDS dated 12/25/2020, BERNDT in US 20100241370 is also found relevant.
Please clear up the claims and show where there is support for the control unit/programming of the device/use of the device and the applicant will have an easier 
All claims remain rejected at this time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797